CLERK U.S. BANKRUPTCY COURT

 

 

DISTRICT OF OREGON
UNITED STATES BANKRUPTCY COURT FEB 26 2020
District of Oregon
LODGED, reow.._C,
In re Case No. 19-31770-pemT #0 DOCKET ED cmemn=
Pacific Construction Group, LLC
Debtor(s)

)
)
)
)
) CREDITOR OBJECTION TO PROPOSED
) DISMISSAL OF CASE

)

To Whom It May Concern:

Please be advised that the below signed unsecured creditor in the above captioned case hereby
OBJECTS to the proposed dismissal of the case.

Furthermore, the below signed unsecured creditor strongly urges the Trustee to take a close look
at the financial statements disclosed by the Debtor, including November and December 2019
member payments grossly exceeding amounts authorized under the Final Cash Collateral Order,
as well as unjustifiable personal expenses falsely listed as “construction materials costs”.

 

 

 

 

Signed: ( wed (Vy 4) iat Pyadsed, (
Name: Amy Hadsell”

Date: February 21, 2020

Address: 1821 SW Primrose Street

 

Portland, OR 97219

Case 19-31770-pcm11 Doc135_ Filed 02/26/20

 
